Citation Nr: 0419347	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-28 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952, including combat service during the Korean 
conflict, which earned him a Purple Heart.  The veteran died 
in May 2001, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The evidence of record reveals that the veteran was given an 
Axis I diagnosis of mild post-traumatic stress disorder by a 
VA psychiatrist in September 1999.  Based on that assessment, 
the veteran was granted service connection for post-traumatic 
stress disorder and a 30 percent evaluation was assigned 
thereto.  At the time of the veteran's death in May 2001, 
this rating was in effect.

The veteran had a history of arteriosclerotic heart disease 
with multiple heart attacks and coronary artery bypass 
grafting, high cholesterol, high blood pressure, obesity and 
diabetes mellitus.  He died in May 2001.  His death 
certificate was completed by one of his treating 
cardiologists and reflects the immediate cause of death as 
cardiac arrest with an underlying cause of arteriosclerotic 
heart disease listed.

The veteran never participated in any psychiatric treatment 
during his lifetime and only saw a psychiatrist one time when 
he was evaluated for VA compensation in September 1999.  As a 
consequence, none of his treatment records contain any 
reference to post-traumatic stress disorder.  There are only 
a few references to anxiety in the abundance of medical 
records associated with the veteran's claims folder and these 
entries refer to the veteran being anxious over his shortness 
of breath and irregular heartbeat.

The veteran was treated on a regular basis by two private 
cardiologists.  In July 2001, one of the cardiologists 
reported that it was his opinion that the veteran's post-
traumatic stress disorder was an aggravating factor of his 
heart conditions.  In February 2002, the treating 
cardiologist who completed the veteran's death certificate 
opined that the veteran's post-traumatic stress disorder 
definitely was a "big contributing factor" to his cardiac 
condition and subsequent death from coronary artery disease.

In September 2003, a VA physician reviewed the veteran's 
claims folder and noted that the veteran had a number of 
major risk factors for heart disease, namely, high 
cholesterol, high blood pressure, obesity and periodically 
uncontrolled diabetes mellitus.  He opined that the veteran's 
post-traumatic stress disorder may have had a minimal role in 
the veteran's death from arteriosclerotic heart disease, but 
that the other factors contributed significantly.  The 
examiner stated that it was much less likely than not that 
the veteran's heart disease was affected by post-traumatic 
stress disorder than the other factors.  The examiner did 
not, however, comment on the opinions of the two individuals 
who had treated the veteran for over ten years.

In May 2004, a medical consultant of the appellant's 
representative reviewed the claims folder.  She opined that 
if the veteran had "ongoing symptoms of high anxiety states 
as a result of" his post-traumatic stress disorder then it 
would be as likely as not that post-traumatic stress disorder 
contributed to the development of his heart condition and 
ultimate demise.  She did not, however, specifically state 
that the service-connected post-traumatic stress disorder was 
either a principal or contributory cause of the veteran's 
death.  The record also contains an Internet article from 
1999 that suggests a link between exposure to severe stress 
and the onset of coronary heart disease in humans.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principle or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. 
§ 3.312(c)(1).

The evidence of record suggests two possible theories by 
which the claimed benefit might be granted: (1) that the 
veteran's service-connected post-traumatic stress disorder 
contributed to the development of his fatal arteriosclerotic 
heart disease and, thus, was a principal cause of the 
veteran's death, or (2) that the veteran's service-connected 
post-traumatic stress disorder aggravated his fatal 
arteriosclerotic heart disease and, thus, was a contributory 
cause of the veteran's death.  

The evidence of record, unfortunately, does not clearly 
indicate the extent to which the veteran's service-connected 
post-traumatic stress disorder aggravated his fatal 
arteriosclerotic heart disease, nor does it document 
"ongoing symptoms of high anxiety states" due to post-
traumatic stress disorder.  Unfortunately, the opinions of 
the veteran's treating cardiologists - which state that the 
veteran's post-traumatic stress disorder aggravated or 
contributed to his fatal heart disease -- do not include the 
explanatory basis for the opinion or show that symptoms of 
post-traumatic stress disorder contributed substantially or 
materially to his demise, that they combined to cause death, 
and/or that they aided or lent assistance to the production 
of death.  See 38 C.F.R. § 3.312(c)(1).  The Board also notes 
that the physician who certified the death certificate did 
not find it necessary to list post-traumatic stress disorder 
as an underlying cause of death on the death certificate, but 
later described that disorder as a "big contributing 
factor". Therefore, this matter is remanded in an effort to 
clarify the position of the physicians who actually treated 
this veteran and can render an opinion based on personal 
knowledge of his case. 

Therefore, this matter is REMANDED for the following action:

1.  The RO should request that the 
veteran's treating cardiologists each 
augment their previous opinions (dated in 
July 2001 and February 2002) to indicate 
(1) whether the veteran's post-traumatic 
stress disorder, singly or jointly with 
some other condition, was the immediate 
or underlying cause of the veteran's 
death or was etiologically related 
thereto, and (2) whether the veteran's 
post-traumatic stress disorder 
contributed substantially or materially, 
combined to cause death, and/or aided or 
lent assistance to the production of the 
veteran's death.  They should be informed 
that "It is not sufficient to show that 
it casually shared in producing death, 
but rather it must be shown that there 
was a causal connection."  38 C.F.R. 
§ 3.312(c)(1).  Each physician's opinion 
should include a supporting explanation 
for the conclusion reached.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


